DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Information Disclosure Statement
No IDS was filed. Applicant is required to submit an IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite “a heavy chain comprising amino acids 1-460 of SEQ ID NO: 24”. However, SEQ ID NO: 24 only has 453 amino acids. It is unclear what sequence applicant is setting forth as the claimed sequence; applicant is required to specifically define the sequence of the heavy chain sequence of the first antibody/antigen-binding fragment thereof. For the purposes of examination, the sequence of SEQ ID NO: 24 will be read as amino acids 1-453.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 recites an antibody/antigen-binding fragment thereof that is “fully human”. There is no support for this phraseology in the specification as originally filed; and while there is support for a “humanized” antibody in paragraph 74 of the specification, there is none regarding “fully human” or “human” antibodies. The disclosure fails to describe clearly these antibodies of claims 36 or show that the inventor was in possession of the human antibodies at time the invention was filed. Therefore, the limitation of claim 36 directed to a human antibody must be cancelled from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-11, 14, 18-19, 27, 36, 38-40, 49, 52, and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 11345741 (“Crowe”, EFD June 20, 2020; PTO-826).
Regarding claim 1, Crowe teaches a method of neutralizing the coronavirus SARS-CoV-2 in a subject using antibodies directed against the spike protein of SARS-CoV-2 (column 2, para 3). 
The three HCDRs and three LCDRs of the anti-spike antibodies COV2-2196 (SEQ ID NOs: 59-61 and 89-91) and COV-2130 (SEQ ID NOs: 68-70 and 98-100) of Crowe are the same as those of first anti-spike antibody/antigen-binding fragment (SEQ ID NOs: 1-6) and second anti-spike antibody/antigen-binding fragment of instant claim 1 (SEQ ID NOs: 9-14), respectively. 
In a preferred embodiment, mice received a single dose of COV2-2196 (10 mg/kg), COV2-2130 (10 mg/kg), or a combination of COV2-2196 and COV2-2130 (5 mg/kg each) (column 98, para 1). In another embodiment, adult rhesus macaques received intravenously one 50 mg/kg dose of COV2-2196 (column 76, para 2). For example, in an animal/human of 60 kg mass, a 5-10 mg/kg dose would be 300-600 mg, and a 50 mg/kg dose would be 3000-6000 mg. Therefore, the antibodies, the dosages (i.e. 300-3000 mg), and the combination therapy of instant claim 1 are anticipated by Crowe. 
With respect to claims 2-4, Crowe teaches a dose range for administering COV2-2196 and COV-2130 of 300-3000 mg, which includes 300 mg, 500 mg, and 1500 mg, as described above for instant claim 1. 
Regarding claims 10-11 and 14, Crowe teaches the passive transfer of antibodies via intravenous or intramuscular injections (column 62, ln 49-51). The composition is administered by infusion (column 63, ln 1-3).
With regard to claims 18-20, Crowe teaches a method for protecting the health of a subjects at increased risk of COVID-19 disease, e.g., age 60 or older, immunocompromised, suffering from a respiratory and/or cardiovascular disorder (column 4, ln 54-57). In addition, the anti-spike antibodies alone or in combination are promising candidates for the prophylactic treatment of COVID-19 disease (column 98, ln 9-15). This prophylactic treatment would be useful for those with a known exposure to SARS-CoV-2 or without a known exposure to SARS-CoV-2.
With respect to claim 27, Crowe teaches an anti-spike antibody comprised of VH of SEQ ID NO: 23 and VL of SEQ ID NO: 24 (instant SEQ ID NOs: 7 and 8, respectively) and a second anti-spike antibody with VH of SEQ ID NO: 39 and VL of SEQ ID NO: 40 (instant SEQ ID NOs: 15 and 16, respectively).
In addition, Crowe teaches the human anti-spike antibodies/antigen-binding fragments of instant claim 36 (Column 6, ln 19-22).
Regarding claims 38 and 39, Crowe teaches a pharmaceutical composition comprised of either a full-length antibody or an antigen-binding fragment thereof (Column 61, ln 53-38).
With regard to claim 40, Crowe teaches a recombinant anti-spike antibody that may be a recombinant scFv antibody, Fab Fragment, F (ab’)2 fragment, or Fv fragment (Column 2, 46-50).
Crowe teaches the anti-spike antibodies of claims 49, 52, and 55 (see above rejections for claims 1 and 27) as well as the intramuscular mode of antibody administration (column 62, ln 49-51).
Crowe therefore anticipates the invention of claims 1-4, 10-11, 14, 18-19, 27, 36, 38-40, 49, 52, and 55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 14, 18-19, 27, 35-36, 38-40, 49, 52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 11345741 (“Crowe”).
Regarding claim 5, although Crowe a teaches a dosage range for administering anti-spike antibodies for the treatment of COVID-19 disease assuming an average mass of a human patient of 60 kg, the dose range does not include the dose of 150 mg of claim 5. However, the specification provides no firm guidance, and there is no indication of criticality of this antibody concentration. Neither the claims nor specification indicate the type of the subject; therefore, the dosages could read on any species in need of various ranges of weights. In addition, MPEP 2144.05 states that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the anti-spike antibodies of Crowe and to adjust the dosage protocol of these antibodies and their combination in an attempt to optimize the therapeutic strategy for neutralizing SARS-CoV-2 in a subject in need.
With respect to claims 6 and 7, Crowe teaches the administration of the anti-spike antibodies COV2-2196 and COV2 2130 individually as well as their combination in a cocktail formulation (column 98, para 2). Crowe teaches individual formulations for anti-spike antibody monotherapy but only discloses a cocktail formulation, not a sequential dosing protocol, for combination therapy with two anti-spike antibodies. However, it would have been obvious to one of ordinary skill in the art, if needed, to sequentially administer individual formulations to achieve a combination therapy. Given that the instant specification provides no criticality regarding the sequential administration of these two antibodies, these modifications of the administration protocol of Crowe are not inventive. 
Regarding claim 35, the full sequences of the heavy and lights chains of the first anti-spike antibody and the heavy and light chains of the second anti-spike antibody are not disclosed in Crowe. However, Crowe does teach the three HCDRs of SEQ ID NO: 24 (instant SEQ ID NOs: 1-3) and the three LCDRs of SEQ ID NO: 25 (instant SEQ ID NOs: 4-6) of the first anti-spike antibody as well as the three HCDRs of SEQ ID NO: 22 (instant SEQ ID NOs: 9-11) and the three LCDRs of SEQ ID NO: 23 (instant SEQ ID NOs: 12-14) of the second anti-spike antibody. In addition, Crowe teaches the VH of SEQ ID NO: 24 (instant SEQ ID NO: 7) and the VL of SEQ ID NO: 25 (instant SEQ ID NO: 8) of the fist antibody and the VH of SEQ ID NO: 22 (instant SEQ ID NO: 15) and the VL of SEQ ID NO: 22 (instant SEQ ID NO: 16). Given that the critical aspect of antigen binding is the variable region, it would have been obvious to one of ordinary skill in the art to use the variable region of Crowe and modify the constant region based on the desired activity of the effector. 
Therefore, since the heavy and light chains of the instant claims are comprised of the same six CDRs of Crowe as well as the same VH and VL, it would have been obvious to one skilled in the art that the antibody of the instant claims is not patentably distinct from the anti-spike antibodies of Crowe, because the sequences of the variable region of Crowe and the instant claims are identical.

Claims 1-7, 10-11, 14, 18-19, 27, 32, 35-36, 38-40, 49, 52, and 54- 55 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe as applied to claims 1-7, 10-11, 14, 18-19, 27, 35-36, 38-40, 49, 52, and 55 above, and further in view of US 2017/0281769 (“Eriksson”; PTO-892).
Mutations in the Fc region of an antibody can alter effector function by modifying binding to its cognate receptor. YTE mutations, for example, decrease effector binding and therein decrease cytotoxic activity [Crowe, column 45; ln 4-6, 41-43]  
Regarding claims 32 and 54, Crowe teaches a first antibody/antigen-binding fragment thereof and second antibody/antigen-binding fragment thereof which comprise a heavy chain constant region with a YTE mutation. Crowe does not teach a heavy chain constant region TM mutation.
Eriksson teaches a monoclonal antibody with a YTE mutation and TM mutation in the Fc region [0365]. Mutations in the Fc region of an antibody have altered effector function and can increase serum half-life [0358]. Therefore, it would have been obvious to one of ordinary skill in the art to combine the YTE mutation taught by Crowe with the TM mutation of Eriksson, as these mutations are known in the art to be used individually and together to improve stability and therapeutic function of monoclonal antibodies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 5, 35, and 38-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 7, and 59 of copending Application No. US2021/0355196 (“Esser”; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are directed towards a method of treatment of SARS-CoV-2/COVID-19 using a combination therapy comprising the same two anti-spike protein antibodies. 
SARS-CoV-2 is the virus that causes the disease COVID-19, as taught by Crowe (column 27, ln 37-39), and treatment of the infection is the same as the treatment of the disease. The instant claims are directed to a treatment of SARS-CoV-2/COVID-19 comprising the administration of two anti-spike antibodies. Conflicting claim 2 teaches the first anti-spike antibody (VH SEQ ID NO: 39, and LH SEQ ID NO: 40) of instant claim 1 and conflicting claim 7 teaches the second anti-spike antibody (VH SEQ ID NO: 23 and LH SEQ ID NO: 24) of instant claim 1. Claim 59 teaches the co-administration of both of these antibodies. 
The reference claims fully encompass the instant claims. Given that claim 2 teaches the first antibody and claim 7 teaches the second antibody, and further given that claim 59 teaches the combination of these two antibodies as a treatment for SARS-CoV-2, it would have been obvious at the time the invention was filed that the antibodies and method of Esser to treat SARS-CoV-2 are the same as those of the instant claims. Therefore, the claims of the copending and instant applications are not patentably distinct from each other. 
  
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649





/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649